 Case 5:17-cv-02514-JGB-SHK Document 252-3 Filed 04/06/20 Page 1 of 3 Page ID
                                  #:5151




 1
 2
 3
 4
 5
                       UNITED STATES DISTRICT COURT
 6                    CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION
 7
 8   RAUL NOVOA, JAIME CAMPOS
     FUENTES, ABDIAZIZ KARIM, and Civil Action No. 5:17-cv-02514-JGB-
 9   RAMON MANCIA individually and on SHKx
10   behalf of all others similarly situated,
                           Plaintiffs,        [PROPOSED] ORDER TO SHOW
11                                            CAUSE
12   v.

13   THE GEO GROUP, INC.,
                 Defendant.
14
15
16
17
18
19
20
21
22
23
24
25
26


     [PROPOSED] ORDER TO SHOW CAUSE                              5:17-cv-02514-JGB


                                                             `
 Case 5:17-cv-02514-JGB-SHK Document 252-3 Filed 04/06/20 Page 2 of 3 Page ID
                                  #:5152




 1             Upon review of Plaintiffs’ Motion for Temporary Restraining Order and
 2   Memorandum of Points and Authorities in Support Thereof, all supporting exhibits and
 3   declarations and any response filed by Defendants the Court HEREBY ORDERS:
 4         1. Defendant is ordered to show cause before this Court why a preliminary
 5             injunction should not issue requiring:
 6                 a. The immediate halt of the use of Class Members1 in the provision of work
 7                     or services under the HUSP, or
 8                 b. Defendant to equip those Class Members who provide HUSP services with
 9                     protective clothing and antiseptic supplies, and to conduct weekly testing
10                     of all such Class Members to detect and protect against the threat of death
11                     or serious illness from Coronavirus Disease 2019 (“COVID-19”).
12         2. The hearing on the order to show cause will be held on _________________ at
13             ________________.
14
15   DATED: ______________________
16
17                                                      UNITED STATES DISTRICT JUDGE
18
19
20
21
22
     1
         Class Members include any person who is (a) civilly detained at any GEO immigration detention
23       center in the United States and (b) subject to a GEO Housing Unit Sanitation Policy (HUSP) at any
         point during their detention excluding (1) individuals detained in GEO’s family residential detention
24       facility in Karnes City, Texas; (2) individuals detained in the Alexandria Staging Facility in Alexandria,
         Louisiana; (3) any individual detained in the custody of the U.S. Marshall or any other law
25
         enforcement agency at a GEO facility where the company also detains civil immigration detainees
26       pursuant to contracts with ICE; and (4) civilly detained immigrants detainees held at the Aurora ICE
         Processing Center in Aurora, Colorado at any time before October 22, 2014. Dkt. No. 229 at 2.


         [PROPOSED] ORDER TO SHOW CAUSE                                                     5:17-cv-02514-JGB


                                                                                        `
 Case 5:17-cv-02514-JGB-SHK Document 252-3 Filed 04/06/20 Page 3 of 3 Page ID
                                  #:5153




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     [PROPOSED] ORDER TO SHOW CAUSE                              5:17-cv-02514-JGB


                                                             `
